DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3, 6-9, 11-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, the specific limitation of “wherein an opening (11) extends through a portion of the electronic system housing (1) and the low voltage component (3) includes a protrusion (12) extending through the opening (11) when mounted on the electronic system housing (1)”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image1.png
    371
    537
    media_image1.png
    Greyscale


	Claims 3, 6-9, 12 and 14 are allowable for depending upon claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MINKI CHANG/Examiner, Art Unit 2834      

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834